              Case 2:21-cv-00183-PLM-MV ECF No. 14, PageID.64 Filed 09/15/21 Page 1 of 1
 ao4   ^ w.oi/^^^n2iia(ev40Ql«3^aH^V/*15ECF No. 4, ,Pagey3.29 Filed 08/10/21 Page 2 of 5
                         SUMMONS IN A CIVIL ACTION
       United States District Court for the Western District of Michigan
1240 S. BANNOCK, LLC,                                                                                              Case No.2:21-cv-00183
Colorado limited liability corporation,                                                                            Hon. pau| |_ Maloney
                                                                                                       TO: Donald J. Nerat
                                                                                            ADDRESS: 4611 14th street
                                                                                                             Menominee, Ml 49858
DENNIS SIEM, DONALD J. NERAT, STEVEN A.
NERAT, COLDWELL BANKER REAL ESTATE
GROUP, and BAY TITLE & ABSTRACT.

                                                                                                       Plaintiff or Plaintiff’s Attorney Name and Address
  A lawsuit has been filed against you.                                                                  Shoran R. Williams (P83262)
                                                                                                         Miller Johnson
 YOU ARE HEREBY SUMMONED and required to serve                                                           45 Ottawa Avenue SW, Suite 1100
 upon plaintiff, an answer to the attached corrplaint or a motion                                        Grand Rapids, Ml 49503
 under Rule 12 of the Federal Rules of Civil Procedure within
   21______days after service of this summons on you (not                                              Clerk of Court
 counting the day you received it). If y ou fail to respond,
 judgment by default will be entered against you for the relief
 demanded in the complaint. You must also file your answer
 or motion with the Court.
  The Court has offices in the following locations:

     399 Federal Building, 110 Michigan St., NW, Grand Rapids, Ml 49503
     P.O. Box 698, 314 Federal Building, Marquette, MI 49855
     107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
     113 Federal Building, 315 W. Allegan, Lansing, Ml 48933

                                                                                                         __________________________________ August 10, 2021
                                                                                                         By: Deputy Clerk                                                      Date


                                                                                    Proof of Service
  This summons for                                        Donald J. Nerat___________________ was received by me on                                                            2o2. /          .
                                               (name of individual and title, if any)                                                                                (date)


 01 personally served the summons on the individual at.                                                RiVU-CStCU Lfl.                                                   CCtM\T
                                                                                                                              (place where served)
  on
                        (date)


 □I left the summons at the individual’s residence or usual place of abode with                                                                                                       , a person
                                                                                                                              (name)


  of suitable age and discretion who resides there, on _________ ____________                                     , and mailed a copy to the individual’s last known address.
                                                                                            (dale)


 □ I served the summons on                                                                    ________________________ , who is designated by law to accept service
                                                                              (name of individual)


  of process on behalf of__                                                                     _____________________________ on__________ ________________
                                                                              (name of organization)                                                                 (date)


 □ ' returned the summons unexecuted because
 □Other (specify)______________________________________

         My fees are $___________________ for travel and $_____                                                       . for services, for a total of $.
  I declare under the penalty of peijury that this information is true.
  Date:_ nToTi-loi 1

  Additional information regarding attempted service, etc.:
                                                                                                                                   Server’s printed name and title
